Citation Nr: 1132539	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for psoriatic arthritis, secondary to left knee osteochondritis status-post total knee replacement. 

2. Entitlement to a higher rating than 10 percent for L5-S1 radiculopathy of the        left lower extremity, prior to January 27, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to September 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying service connection for psoriatic arthritis.

That same rating decision also granted service connection for L5-S1 radiculopathy of the left lower extremity, with a 0 percent (noncompensable) rating effective   May 25, 2007. Regarding this decisional outcome, the Veteran contested, but            did not formally appeal from the initial assigned rating for radiculopathy of the        left lower extremity. 

A May 2008 RO rating decision increased to 10 percent the initial evaluation for L5-S1 radiculopathy of the left lower extremity, following which the Veteran elected to request a still higher rating. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise)

In July 2009, a videoconference hearing was held before the undersigned    Veterans Law Judge of the Board, and a transcript of this proceeding is of record.

The Board previously had occasion to consider this case in September 2009.            At that time, the Board denied a claim then on appeal for an evaluation higher than 20 percent for lumbosacral strain. The Board then remanded the matter of service connection for psoriatic arthritis for further action to supplement the record.              In addition, it was determined that the Veteran through his hearing testimony had expressed a valid Notice of Disagreement (NOD) with the denial of a rating              in excess of 10 percent for left lower extremity radiculopathy, and thus the Board remanded this issue to the RO for issuance of a Statement of the Case (SOC) as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238,     240-41 (1999).

While this appeal was in remand status, in January 2011 the RO granted a higher evaluation of 80 percent for L5-S1 radiculopathy of the left lower extremity, effective January 27, 2010. This constitutes the maximum available schedular rating for radiculopathy. See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (rating assigned for complete paralysis of the sciatic nerve). However, there still remains for consideration the matter of entitlement to a rating higher than 10 percent for radiculopathy prior to January 27, 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for psoriatic arthritis, secondary to       left knee osteochondritis status-post total knee replacement, the Board deems that still further evidentiary development is needed.

The Board's September 2009 remand had observed that upon VA Compensation and Pension examination by an orthopedist in April 2008, the diagnosis was "bilateral psoriatic arthritis [of the knees] with left knee replacement," but the VA examiner never offered a medical opinion concerning the etiology of psoriatic arthritis and whether it was related to service, and/or service-connected disability. Pursuant to the Board's remand directive such an opinion was obtained in January 2010 from a VA nurse practitioner:

	The issue on appeal is the psoriatic arthritis of the left knee secondary to 	[the Veteran's] total knee replacement. There is documentation of 	8/18/04 showing a rash with ultimately a diagnosis of psoriasis.                    	A decision of 8/20/04 gave the left knee 20 percent service-connection 	as a result of a fall in 1961 while in the service. The Veteran was 	diagnosed in August 2008 with psoriatic arthritis of the left knee. It is 	less likely than not related to military service. His left knee was related	to a fall as previously documented and adjudicated. There is no 	connection with his left knee replacement and the development of 	psoriatic arthritis well after discharge from service.  
 
The Board cannot meaningfully apply the dictates of the foregoing opinion to resolve this case, since it does not appear that the VA examiner squarely addressed the issue of secondary service connection (i.e., whether psoriatic arthritis is etiologically related to service-connected left knee disability - osteochondritis, status post left total knee replacement), and instead limited his inquiry to direct service connection (whether psoriatic arthritis is related to military service). Even if one were to interpret this opinion as being responsive to questions pertaining to secondary service connection, it still lacks an underlying rationale. Therefore, a new VA exam is in order. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Pertinent to the remaining issue of an increased rating for L5-S1 radiculopathy of the left lower extremity, as indicated above, a January 2011 RO rating decision granted the maximum schedular rating of 80 percent for this disability, effective January 27, 2010. Under VA law, however, there remains for consideration the matter of entitlement to a rating higher than 10 percent for radiculopathy prior to January 27, 2010.

The RO had previously been directed by the Board to issue a SOC on this claim,  but did not comply with this instruction. What appears to have happened is that        the RO considered the January 2011 rating decision a full satisfaction of                 the Veteran's increased rating claim, when this was not the case. Indeed,                the question of the proper rating prior to January 27, 2010 has never been fully resolved in the Veteran's favor. 

A remand by the Board generally mandates compliance with the remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998). The Board now redirects the RO to issue a Statement of the Case on the remaining issue of entitlement to a rating higher than 10 percent for L5-S1 radiculopathy of the left lower extremity prior to January 27, 2010. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination with an orthopedist to determine the etiology of the Veteran's claimed psoriatic arthritis.     The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.          All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner opine whether diagnosed psoriatic arthritis is at least as likely as not (50 percent or greater probability) related to the Veteran's military service. Then please opine whether diagnosed psoriatic arthritis is at least as likely as not (50 percent or greater probability) due to service-connected left knee osteochondritis         status-post total knee replacement. The opinion should consider both initial causation of psoriatic arthritis by        left knee osteochondritis, and the possibility that              the Veteran's psoriatic arthritis was chronically aggravated by the same. For purposes of this analysis, chronic aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal for service connection for psoriatic arthritis,          in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

4. The RO/AMC shall issue a Statement of the Case addressing the issue of entitlement to a rating higher than 10 percent for L5-S1 radiculopathy of the left lower extremity prior to January 27, 2010. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


